CERTIFICATE OF SERVICE

STATE OF NEW YORK )
) ss.:
COUNTY OF ROCKLAND )

SHANNON DALY, being duly sworn says: I am not a party to the action, am over
eighteen (18) years of age and reside in Congers, New Yorl<.

l hereby certify that on November 30, 2018 by e-filing same and also served a copy of the
annexed ANSWER WITH SECOND AMENDED COUNTERCLAIMS by placing Sarne in a
sealed envelope having been prepaid thereon, in a depository of the United States Postal Service
Within the State of Nevv York, addressed to the attorney Whose names and addresses appears
below:

MICHAEL H. SUSSMAN
Attorneys for Plaintiffs

l Railroad Avenue, Suite 3
Goshen, New York 10924
NEW YORK STATE

Offlce of the Attorney General

The Capitol
Albany, New York 12224-0341

mma

SHANNON DALY lr:}

 

 

DENN|S E. A. LYNCH
NOTARY PUBL|C STME OF NEW VORK
No. 02LY.N7 03.15
Quo||fled in Rocklu id Countv
My Commission Expues Morcn 25, 2019

43

